 

4>.

‘--IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CHRISTOPHER SULLIVAN, Case NO. 1:17-CV-959-EPG
Plaintiff, JUDGMENT IN A CIVIL ACTION
v.

COSTCO WHOLESALE CORPORATION,
TRICAM INDUSTRIES, INC.,

Defendants.

 

 

JURY VERDICT: The action came before the Court for a trial by jury. The issues have been

tried, and the jury has rendered its verdict.

IT lS ORDERED AND ADJUDGED that Judgment is hereby entered in favor of Defendants,

Costco Wholesale Corporation and Tricarn Industries, Inc., and against Plaintiff, Christopher Sullivan,

       
 

19. The Clerk of the Court is instructed to

E MATHERLY, Cl rk

in accordance With the jury verdict rendered J uary 14,

CLOSE THE CASE.

DATED: January 18, 2019

Aé nw 010

chelle Means Roone , Deputy Cler

 

 

 

